214 Md. 611 (1957)
135 A.2d 446
ROBERTS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 15, September Term, 1957.]
Court of Appeals of Maryland.
Decided October 28, 1957.
Before BRUNE, C.J., and COLLINS, HENDERSON, HAMMOND and PRESCOTT, JJ.
BRUNE, C.J., delivered the opinion of the Court.
This case involves a second petition for a writ of habeas corpus filed by this petitioner. He seeks to raise questions which were presented on his previous application upon which leave to appeal was granted. Judge Byrnes, sitting in the Baltimore City Court, denied the present petition by a short opinion and order in which he stated: "In his petition for Writ of Habeas Corpus, petitioner states that `the vital question is whether the Court had authority to pronounce the 20 year sentences without regard to the maximum requirement and the particular counts.' This question was included in a previous Habeas Corpus petition heard by Judge John T. Tucker, and was decided against petitioner. The Court of Appeals, in Roberts v. Warden [206 Md. 246, 111 A.2d 597], held that the petition for Writ of Habeas Corpus upon the grounds stated was premature, and dismissed the appeal."
We agree with the views expressed by Judge Byrnes. The appellant has not yet served the sentences as to the validity of *613 which there appears to be no substantial question. This application is, accordingly, premature as was his first one.
We note that the petitioner wrote a letter to the Judge who had imposed the sentences in the Criminal Court of Baltimore, under which he is now confined, requesting a correction of what the petitioner claimed to be an illegal sentence. The Judge replied to the petitioner, stating that in his opinion the sentences imposed were not illegal and denying the request. Assuming that the petitioner's correspondence with the Judge could be considered as the equivalent of a Motion for a Correction of Sentence, and the Judge's reply as an order denying that Motion, in accordance with the possible procedure outlined in the concluding paragraph of our opinion in this petitioner's former appeal, Roberts v. Warden, 206 Md. at 255, we note he has not entered an appeal from such denial which, as was pointed out in the previous case, would be appealable. On the contrary, he has filed a second petition for a writ of habeas corpus which, as we have said, is premature. Accordingly, the application is denied.
Application denied, with costs.